FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ASHA TAMANG,                                     No. 09-72171

               Petitioner,                       Agency No. A094-995-323

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Asha Tamang, a native and citizen of Nepal, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from the immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      Tamang testified Maoists threatened, kidnaped, and beat her after she

refused to give them money or join them. Substantial evidence supports the

agency’s conclusion that Tamang failed to establish past persecution or a well-

founded fear of persecution on account of a protected ground. See INS v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992); Parussimova v. Mukasey, 555 F.3d 734,

740 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground represent

‘one central reason’ for an asylum applicant’s persecution”). Tamang’s claim for

humanitarian asylum necessarily fails because she did not establish past

persecution. See 8 C.F.R. § 1208.13(b)(1)(iii). Accordingly, in the absence of a

nexus to a protected ground, Tamang’s asylum and withholding of removal claims

fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      Substantial evidence also supports the agency’s finding that Tamang has not

established that it is more likely than not she would be tortured by or at the

instigation of or with the consent or acquiescence of a public official upon return to

Nepal. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Accordingly,

Tamang’s CAT claim fails.


                                                                                 09-72171
PETITION FOR REVIEW DENIED.




                              09-72171